DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 11/6/2021.
3.	This Office Action is made Notice of Allowance.
4.	Claims 1-29, 41-46, and 58-63 were previously cancelled.  
5.	Claims 30-40 and 47-57 numbered accordingly are allowed herein.

Response to Arguments
6.	Applicant’s arguments regarding the amendment filed in the RCE on 11/6/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 

Allowable Subject Matter
1.	Claims 30-40 and 47-57 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 30, 35, 47, and 52 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Zhang et al. US 20130201841 discloses in Section [0061] In a multi-site Section [0047] Each of the eNode-Bs (i.e. eNBs) are associated with a particular cell and configured to handle radio resource management decisions, scheduling of users and communicate with one another over an X2 interface; Section [0060] Multi-site scheduling systems include inter-site coordinated systems and require more than one independent radio resource scheduler; Section [0085] The UE receives PDSCH assignments from a first eNB/cell and a second eNB/cell; Section [0017] The UE is configured for at least two PUCCH resources; 
the prior art Saitou US 20110051685 discloses Section [0060] Scheduler-23 allocates a radio resource used to transmit user data to the mobile station device-MS1; Section [0064] The scheduler-23 of the second base station device-BS2 allocates a radio resource used to transmit user data from the second base station device BS2 to the mobile station device MS1; Section [0046] The bearer setup unit-20 sets up a radio bearer in order to receive the user data to be transmitted to the mobile station device MS (Note: Each Base Station includes bearer unit-20); Section [0059] Specifying a radio bearer of the mobile station device-MS1; cooperation between the first base station device BS1 and the second base station device BS2 to specify radio bearers; 
and the prior art Heo et al. US 20140092865 discloses in Section [0026] An aspect related to scheduling requests, the scheduling request using PUCCH format 1 on an SR resource or PUCCH format 3 resource can be transmitted on SCell based on the PUCCH configuration; Section [0047] SR can also be triggered independently for macrocell (i.e. PCell) and smallcells (i.e. SCell); Section [0048] A UE is allocated a valid PUCCH resource to transmit an SR in a small cell.
	However, Zhang, Saitou, in view of Heo do not render obvious in combination with other limitations in the independent claims the claim elements configuring a user equipment (UE) for reception of waveforms from more than one base station (eNB): and 
communicating using the user equipment (UE) in a cellular network utilizing radio resources provided by two distinct schedulers located in two eNBs connected via non-ideal backhaul wherein the UE communicates with one eNB designated as a master eNB (MeNB) and one eNB designated as a secondary eNB (SeNB), wherein the UE is configured to receive a Physical Downlink Shared Channel (PDSCH) from both the MeNB and the SeNB; configuring the UE with a first physical uplink control channel (PUCCH) resource associated with a primary serving cell (PCell), the PCell being associated with the MeNB; configuring the UE with a second PUCCH resource associated with a secondary serving cell (SCell), the SCell associated with the SeNB; configuring the UE to monitor an enhanced downlink physical control channel (EPDCCH) on the PCell during a first set of subframes: configuring the UE to monitor an EPDCCH on the SCell during a second set of subframes, the second set of subframes being different than the first set of subframes; and transmitting a scheduling request on the PCell or the SCell using one of the first and second PUCCH resources.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 30-40 and 47-57 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 30-40 and 47-57 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




January 12, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477